Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 10/07/2019 has been considered by the examiner.
Oath/Declaration
4.	Oath/Declaration as file 10/07/2019 is noted by the Examiner.
Double Patenting
5.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Both independent claims’ features of the instant application and the co-pending application can be compared as:
Instant Application: 16/594307 (Claims 10-14)
U.S. Patent No. 10,539,603 (Claim 1)
A method for detecting current leakage between a power source and a load connected to the power source, the method comprising the steps of:
A method for detecting current leakage between a power source and a load connected to the power source, the method comprising the steps of:
providing a first sensing coil between the power source and the load;
providing a first sensing coil between the power source and the load;
providing a second sensing coil in an opposing position to the first sensing coil between the load and the power source;
providing a second sensing coil in an opposing position to the first sensing coil between the load and the power source;
providing a magnetic field sensor in proximity to the first and second sensing coils;
providing a magnetic field sensor in proximity to the first and second sensing coils;
providing a bias circuit; and
providing a bias circuit; and
utilizing the bias circuit to place the response of the magnetic field sensor within a preferred response range.
utilizing the bias circuit to place the response of the magnetic field sensor within a preferred response range,
wherein the step of providing a bias circuit further comprises: providing a bias coil; (Claim 11)
wherein the step of providing a bias circuit further comprises: providing a bias coil;
providing a bias coil driver to drive the bias coil; and providing a control unit to control the operation of the bias coil. (Claim 11)
providing a bias coil driver to drive the bias coil; and providing a control unit to control the operation of the bias coil, and
wherein the step of utilizing the bias circuit further comprises the steps of: (Claim 12)
wherein the step of utilizing the bias circuit further comprises the steps of:
measuring the magnetic field produced by the bias coil with the magnetic field sensor; and (Claim 12)
measuring the magnetic field produced by the bias coil with the magnetic field sensor;
adjusting the current applied to the bias coil to find the minimum voltage output by the magnetic field sensor. (Claim 12)
adjusting the current applied to the bias coil to find the minimum voltage output by the magnetic field sensor;

adjusting the current applied to the bias coil to find the maximum voltage output by the magnetic field sensor; and
wherein the step of utilizing the bias circuit further comprises the step of adjusting the current applied to the bias coil to a point at which the voltage produced by the magnetic field sensor is a median value between the minimum voltage output by the magnetic field sensor and the maximum voltage output by the magnetic field sensor. (Claim 14)
adjusting the current applied to the bias coil to a point at which the voltage produced by the magnetic field sensor is a median value between the minimum voltage output by the magnetic field sensor and the maximum voltage output by the magnetic field sensor.


Note: the body of the claim limitations of dependent claims 13 and 14 from the Instant Application are the exact claim limitations disclosed in Claim 1 of the US Patent; therefore making this rejection a statutory double patenting rejection.
Both sets of claims’ features of the instant application (claims 15-20) and the Co-pending (claims 2-7) can be compared by using the table shown above.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1-9 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Ebel DE 2555255 (Provided by Applicant; Hereinafter Ebel; machine translation provided by Examiner; Copy of Machine Translation can be found in parent application 15/541557).
(Fig. 1; claim 1; leakage current detection device, device for detecting fault currents of any type of current) for detecting current leakage between a power source and a load (Fig. 1; claim 1), the current leakage detector comprising 
a first sensing coil (Fig. 1; item 3; claim 1; conductors are primary coils (with one winding); 
a second sensing coil (Fig. 1; item 4; claim 1; conductors are primary coils (with one winding) positioned opposite the first sensing coil (page 1; last paragraph); 
a magnetic field sensor proximate the first sensing coil and the second sensing coil (Fig. 1; item 16; page 7, first paragraph), wherein the magnetic field sensor has a response range (Fig. 1; item 16; page 7, first paragraph; every magnetic field sensor is sensitive to a magnetic field in a certain range); and 
a bias circuit (Fig. 1; claim 1; items 9 and 10) configured to adjust the response range of the magnetic field sensor (Fig. 1; claim 1; “…the bias generated by the bias winding (9, 10, 11, 12) comprises an AC component and a DC component such that, in the no-fault state, the bias oscillates only between a saturation value and a value below the remanence induction). 
Regarding claim 2, Ebel further teaches the current leakage detector of claim 1, wherein the magnetic field sensor is a giant magneto-restrictive sensor (Fig. 1; item 16; page 7, first paragraph). 
(Fig. 1; claim 1; items 9 and 10); a bias coil driver operably connected to the control unit (Fig. 1; claim 1; items 9 and 10); and a bias coil driven by the bias coil driver (Fig. 1; claim 1; items 9 and 10). 
Regarding claim 4, Ebel further teaches the current leakage detector of claim 3, wherein the bias sensor circuit (Fig. 1; claim 1; items 9 and 10) further comprises: a sensor amplifier (Fig. 1; claim 1; items 9 and 10), wherein the sensor amplifier is operably connected to the magnetic field sensor (Fig. 1; item 16); and a sensor analog-to-digital converter (Fig. 1; claim 1; items 9 and 10). 
Regarding claim 5, Ebel teaches an electrically powered device (Fig. 1) comprising: 
a power supply (Fig. 1; page 6, fourth paragraph; page 7, third paragraph); 
a load (Fig. 1; current pulses); and 
a current leakage detector for detecting current leakage between the power supply and the load (Fig. 1; claim 1; leakage current detection device, device for detecting fault currents of any type of current), the current leakage detector comprising 
a first sensing coil (Fig. 1; item 3; claim 1; conductors are primary coils (with one winding); 
a second sensing coil (Fig. 1; item 4; claim 1; conductors are primary coils (with one winding) positioned opposite the first sensing coil (page 1; last paragraph); 
(page 1; last paragraph) proximate the first sensing coil and the second sensing coil (page 1; last paragraph), wherein the magnetic field sensor has a response range (Fig. 1; item 16; page 7, first paragraph; every magnetic field sensor is sensitive to a magnetic field in a certain range); and 
a bias circuit (Fig. 1; claim 1; items 9 and 10) configured to adjust the response range of the magnetic field sensor (Fig. 1; claim 1; “…the bias generated by the bias winding (9, 10, 11, 12) comprises an AC component and a DC component such that, in the no-fault state, the bias oscillates only between a saturation value and a value below the remanence induction). 
Regarding claim 6, Ebel further teaches the electrically powered device of claim 5, wherein the magnetic field sensor of the current leakage detector is a giant magneto-restrictive sensor (Fig. 1; item 16; page 7, first paragraph). 
Regarding claim 7, Ebel further teaches the electrically powered device of claim 5, wherein the bias sensor circuit comprises: a control unit (Fig. 1; claim 1; items 9 and 10); a bias coil driver operably connected to the control unit (Fig. 1; claim 1; items 9 and 10); and a bias coil driven by the bias coil driver (Fig. 1; claim 1; items 9 and 10). 
Regarding claim 8, Ebel further teaches the electrically powered device of claim 5, wherein the bias sensor circuit (Fig. 1; claim 1; items 9 and 10) of the current leakage detector further comprises: a sensor amplifier (Fig. 1; claim 1; items 9 and 10), wherein the sensor amplifier is operably connected to the magnetic field sensor (Fig. 1; item 16); and a sensor analog-to-digital converter (Fig. 1; claim 1; items 9 and 10). 
(Fig. 1; current pulses). 
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shimamura et al. US 6,144,197 - Rotational speed sensor has magneto-optic transducers opposite teeth of wheel, connected in series with comparator and constant current generator and constant-voltage controller.
Alers et al. US 6,043,662 - Defect inspection procedure for multipin integrated circuit chip, involves detecting noise signal by processing measured current value to determine chip omission.
Bald et al. US 6,011,398 - Automatic line leakage tester for measuring amount of current to which user of electrical device is exposed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459.  The examiner can normally be reached on Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAUL J RIOS RUSSO/Examiner, Art Unit 2867